Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 2020/0186170) and Li et al (US 2020/0212937).
As per claims 1 and 9, Hui et al disclose an apparatus for wireless communications, comprising:

obtain bits of information to be transmitted (para. [0012], according to some embodiments, a method for use in a wireless transmitter comprises obtaining a set of information bits for wireless transmission);
perform cyclic redundancy check (CRC) outer encoding of the bits of information using an even-weighted generator polynomial to produce CRC encoded bits (para. [0012], dividing the et of information bits into one or more subsets of information bit.  For each subset of the one or more subsets of information bits, the method comprises generating extra CRC bits using a CRC polynomial capable of generating NCRC bits and wherein the extra CRC bits for each subset of information bits comprise less than N CRC bits.  The method further comprises: generating a final set of N or les CRC bits for the set of information bits using the CRC polynomial; generating a set of coded bits by encoding the set of information bits for wireless transmission, together with the extra CRC bits and the final set of CRC bits, using a polar encoder)
perform polar inner encoding of the CRC encoded bits to generate a codeword (para. [0012], The method further comprises: generating a final set of N or les CRC bits for the set of information bits using the CRC polynomial; generating a set of coded bits by encoding the set of information bits for wireless transmission, together with the extra CRC bits and the final set of CRC bits, using a polar encoder); and
a transmitter configured to transmit the shortened codeword in accordance with a wireless technology across a channel via one or more antenna elements situated proximate the transmitter (para. [0012], transmitting the set of coded bits using a wireless transmitter).  Hui et al do not specifically disclose using odd or even weighted generator polynomial to produce CRC encoded bit.  However, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to use either odd or even weighted generator polynomial to produce CRC encoded bit as desired if needed.  This is because Hui et 
Hui et al do not disclose discard a first code bit at a beginning of the codeword to produce a shortened codeword.
However, Li et al disclose discard a first code bit at a beginning of the codeword to produce a shortened codeword (paras. [0006] and [0010], in an LDPC communication system, after the LDPC coding is performed to obtain the LDPC codewords, since the transmission resources allocated by the system may not be enough to completely transmit the entire LDPC codeword, it is necessary to carry out rate matching of the LDPC codewords.  During the rate matching process, a codeword is resized before being sent over the channel).  Therefore, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to implement  the teaching of Hui et al with the rate matching process as taught by Li et al in the teaching Hui et al so that a first code bit of the codeword can be discard to produce a shortened codeword to be transmitted to communication channel.

Claims 2-4 and 10-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 2020/0186170) and Li et al (US 2020/0212937) as applied to claims 1 and 9 above, and further in view of Ge et al (US 2018/0278369).
Claims 2-4 and 10-12, the teaching of Hui et al and Li et al have been discussed above.  They do not specifically disclose:
wherein the first code bit is equal to a modulo-2 sum of the CRC encoded bits;
wherein the first code bit comprises a dummy bit; and
wherein the polar inner encoding includes: setting one or more most reliable hits as information bits; and setting one or more other bits as frozen bits.

wherein the first code bit comprises a dummy bit (para. [0088],”information bits” as used herein may also be known as “unknown” bits (dummy bit)); and
wherein the polar inner encoding includes: setting one or more most reliable bits as information bits; and setting one or more other bits as frozen bits (para. [0082], in polar code construction, ideally the more “reliable” positions of an input vector are used to carry the information bits, and the more “unreliable” positions of an input vector are used to carry the frozen bits (i.e., bits already known to both encoder and decoder).   Therefore, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to implement the teaching of Hui et al and Li et al with the teaching of Ge et al in the teaching of Hui et al and Li et al in order to set first code bit comprises a dummy bit; the polar inner encoding includes setting one or more most reliable bits as information bits, and setting one or more other bits as frozen bits.  The advantage is improvements in polar coding and the implementation of polar coding, to improve transmission reliability.

Claims 5 and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 2020/0186170) and further in view of Sediq et al (WO 2017/122045).
Claims 5 and 13, Hui et al disclose an apparatus for wireless communications, comprising:
at least one processor coupled with a memory and comprising at least one encoder circuit configured to:

perform cyclic redundancy check (CRC) outer encoding of the bits of information using an even-weighted generator polynomial to produce CRC encoded bits (para. [0012], dividing the et of information bits into one or more subsets of information bit.  For each subset of the one or more subsets of information bits, the method comprises generating extra CRC bits using a CRC polynomial capable of generating NCRC bits and wherein the extra CRC bits for each subset of information bits comprise less than N CRC bits.  The method further comprises generating a final set of N or les CRC bits for the set of information bits using the CRC polynomial; generating a set of coded bits by encoding the set of information bits for wireless transmission, together with the extra CRC bits and the final set of CRC bits, using a polar encoder)
perform polar inner encoding of the CRC encoded bits to generate a codeword (para. [0012], The method further comprises: generating a final set of N or les CRC bits for the set of information bits using the CRC polynomial; generating a set of coded bits by encoding the set of information bits for wireless transmission, together with the extra CRC bits and the final set of CRC bits, using a polar encoder); and
a transmitter configured to transmit the shortened codeword in accordance with a wireless technology across a channel via one or more antenna elements situated proximate the transmitter (para. [0012], transmitting the set of coded bits using a wireless transmitter).  Hui et al do not specifically disclose using odd or even weighted generator polynomial to produce CRC encoded bit.  However, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to use either odd or even weighted generator polynomial to produce CRC encoded bit as desired if needed.  This is because Hui et al, para. [0013], disclose dividing the information bits into one or more subsets of information 
Hui et al do not disclose perform bit scrambling of the CRC encoded bits.  
However, Sediq et al disclose perform bit scrambling of the CRC encoded bits (para. [0093], CRC attachment is performed at the sub-block level (i.e., for each sub-block) and the CRC bits are scrambled using either a unique wireless device identifier or an identifier that is specific to a group of wireless device 14).  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to implement the teaching of Hui et al with the scrambling the respective CRC with an identifier as taught by Ge et al in the teaching of Hui et al in order to scramble the respective CRC with an identifier and perform polar encoding.  The advantage is the wireless device 14 can determine which of the sub-blocks are relevant to the wireless device 14 based on the scrambled CRC bits of the sub-block and either a known identifier of the wireless device 14 or a known group identifier of the wireless device 14.  

Claims 6-7 and 14-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 2020/0186170) and Sediq et al (WO 2017/122045) as applied to claims 5 and 13 above, and further in view of Ge et al (US 2018/0278369).
As per claim 6, the teaching of Hui et al and Sediq et al have been discussed above.  They do not specifically disclose wherein a first code bit at a beginning of the codeword is equal to a non-zero bit.  However, Ge et al disclose setting one or more most reliable bits as information bits; and setting one or more other bits as frozen bits (para. [0082], in polar code construction, ideally the more “reliable” positions of an input vector are used to carry the information bits, and the more “unreliable” positions of an input vector are used to carry the frozen bits (i.e., bits already known to both encoder and decoder).


As per claims 7 and 14-15, the teaching of Hui et al and Sediq et al have been discussed above.  They do not specifically disclose:
wherein the first code bit comprises a dummy bit; and
wherein the polar inner encoding includes: setting one or more most reliable bits as information bits; and setting one or more other bits as frozen bits.
However, Ge et al disclose wherein the first code bit comprises a dummy bit (para. [0088],”information bits” as used herein may also be known as “unknown” bits (dummy bit)); and
wherein the polar inner encoding includes: setting one or more most reliable bits as information bits; and setting one or more other bits as frozen bits (para. [0082], in polar code construction, ideally the more “reliable” positions of an input vector are used to carry the information bits, and the more “unreliable” positions of an input vector are used to carry the frozen bits (i.e., bits already known to both encoder and decoder).  Therefore, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to implement the teaching of Hui et al and Sediq et al with the teaching of Ge et al in the teaching of Hui et al and Sediq et al in order to set first code bit comprises a dummy bit; the polar inner encoding includes setting one or more most reliable bits as information bits, and setting one or more other bits as frozen bits.  The advantage is improvements in polar coding and the implementation of polar coding, to improve transmission reliability.




s 8 and 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 2020/0186170).
Claims 8 and 16, Hui et al disclose an apparatus for wireless communications, comprising:
at least one processor coupled with a memory and comprising at least one encoder circuit configured to:
obtain bits of information to be transmitted (para. [0012], according to some embodiments, a method for use in a wireless transmitter comprises obtaining a set of information bits for wireless transmission);
perform cyclic redundancy check (CRC) outer encoding of the bits of information using an even-weighted generator polynomial to produce CRC encoded bits (para. [0012], dividing the et of information bits into one or more subsets of information bit.  For each subset of the one or more subsets of information bits, the method comprises generating extra CRC bits using a CRC polynomial capable of generating NCRC bits and wherein the extra CRC bits for each subset of information bits comprise less than N CRC bits.  The method further comprises: generating a final set of N or les CRC bits for the set of information bits using the CRC polynomial; generating a set of coded bits by encoding the set of information bits for wireless transmission, together with the extra CRC bits and the final set of CRC bits, using a polar encoder)
perform polar inner encoding of the CRC encoded bits to generate a codeword (para. [0012], The method further comprises: generating a final set of N or les CRC bits for the set of information bits using the CRC polynomial; generating a set of coded bits by encoding the set of information bits for wireless transmission, together with the extra CRC bits and the final set of CRC bits, using a polar encoder); and
a transmitter configured to transmit the shortened codeword in accordance with a wireless technology across a channel via one or more antenna elements situated proximate the transmitter (para. [0012], transmitting the set of coded bits using a wireless transmitter).  Hui et 

			References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0162196 (Jeong et al), disclose apparatus and method of transmission using hybrid automatic repeat request (HARQ) in a communication or broadcasting system.
US 2014/0173376 (Jeong et al), disclose an encoding method for encoding input information bits using an encoder implemented with concatenation of a CRC-a coder and a polar coder.
US 2019/0356341 (Ma et al), disclose data processing method and device that a rate matching can be implemented for a sequence generated through LDPC encoding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111